EXHIBIT 32CERTIFICATION PURSUANT TO18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002In connection with the annual report on Form 10-Kof NightCulture, Inc. (the "Company") for the period December 31, 2015 as filed with the Securities and Exchange Commission on the date hereof (the "Report"), I, Michael Long, Chief Executive Officer and Acting Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that, to the best of my knowledge and belief: (1) the Report fully complies with the requirements of Sections 13(a) or 15(d) of the Securities Exchange Act of 1934; and(2) the information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 13, 2016 By:/s/Michael LongMichael LongChief Executive Officerand Acting Chief Financial Officer
